Citation Nr: 0420549	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from August 1967 to 
August 1970, including two tours of service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that denied appellant's 
request to reopen a previously denied claim of service 
connection for post-traumatic stress disorder (PTSD).  

Service connection for an acquired psychiatric disorder, 
including PTSD had been denied in a decision by the Board in 
March 1982.  Under the procedures then in place, decisions by 
the Board were final, absent submission of a Request for 
Reconsideration or submission of new and material evidence to 
reopen the case.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Appellant subsequently attempted several times to 
reopen the claim, and was informed by RO that to reopen he 
would need to submit new and material evidence.  By rating of 
February 1999, it was held that there was no new and material 
evidence submitted.  There was no appeal and this is the last 
final denial on any basis.  In April 2004, during the 
pendancy of this appeal, RO issued a rating decision and 
Statement of the Case that reopened the claim and denied the 
claim on its merits.

Appellant testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2004.  A transcript 
of that testimony has been associated with the file.

The following discussion will consider the issue of whether 
new and material evidence has been received to support 
reopening of the claim.  The issue of entitlement to service 
connection for PTSD on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Appellant has a currently diagnosed disability for post-
traumatic stress disorder (PTSD).

2.  The Board denied service connection for PTSD in a 
decision in March 1982.  Per the procedures then in effect, 
the Board's 1982 decision was final.  Subsequently there was 
a final February 1999 rating decision that did not reopen the 
claim.  This is the last final denial on any basis.

3.  Evidence added to the record since the February 1999 
rating decision bears directly and substantially upon the 
matter under consideration, is not redundant or cumulative of 
the evidence previously of record, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted since the Board's decision in March 1982 
and rating decision of February 1999, is new and material; 
appellant's claim for service connection for post-traumatic 
stress disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In light of the Board's favorable action in regard to 
appellant's request to reopen his claim for service 
connection for PTSD, there is no further action to be 
undertaken to comply with the VCAA or its implementing 
regulations.  



II.  New and Material Evidence

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether a claimant has 
submitted new and material evidence with respect to that 
claim.  Elkins v. West, 12 Vet. App. 209, 218-219 (1999).  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 171 (1996); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  For claims submitted 
on or after to August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers and that is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2003).

Service connection for post-traumatic stress disorder (PTSD) 
was denied by a Board decision in March 1982.  The reason for 
the Board's decision was that, accordingly to the most recent 
competent medical evidence then of record, appellant's mental 
condition was passive-aggressive personality rather than 
PTSD.  A rating decision of February 1999 held that there was 
no new and material evidence.  This was the last final 
decision on any basis.  Evidence received since the Board's 
March 1982 decision includes treatment notes from the VA 
mental health clinic that provide a current and competent 
diagnosis of PTSD and a description of current PTSD-related 
symptoms and manifestations.  There are also reported 
stressors that have not been fully examined.  This evidence 
meets the legal definition of new and material evidence, and 
as such, the appeal has been reopened.




ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
post-traumatic stress disorder is granted.  The appeal is 
allowed to this extent.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  This law 
redefined the obligations of VA and imposes an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposes an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's request to reopen his previously denied claim was 
received after enactment of the VCAA.  The VCAA accordingly 
applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2003).  

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The duty to assist 
includes providing medical examination or obtaining medical 
opinion when necessary to decide the claim, once the decision 
has been made to reopen a previously denied claim.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).  

In this case, the rating decision and Statement of the Case 
in April 2004 denied service connection for PTSD because 
there are no verified stressors of record.  Appellant has 
identified several alleged stressors: contact with the enemy 
during a night attack on his base (see VA inpatient medical 
treatment record, January 1971 to March 1971), shelling and 
mortar attacks during the Tet Offensive while appellant was a 
member of the 561st Transportation Company (see VA Form 1-9 
dated January 1981), being a passenger in a 5-ton truck that 
was attacked and in which several soldiers were wounded (see 
VAMC Salem discharge summary dated September 5, 2002), 
"being involved" in an enemy attack on a pier at which he 
was working (see VAMC Salem discharge summary dated September 
5, 2002), and witnessing the death of soldier Ronald M. in a 
fight with another soldier in  June or July 1970 while 
appellant was a member of CC&S Company, 82nd Maintenance 
Battalion (see VAMC Salem discharge notes dated September 5, 
2002 and November 14, 2002, VA Form 9 dated April 2003, and 
Transcript of Video Hearing dated March 2004, page 6).  It 
does not appear that appellant has been advised to "give us 
all you've got," including lay statements from witnesses, in 
regard to these stressors, and it does not appear that an 
attempt has been made to verify the circumstances of the 
death of soldier Ronald M.   

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellant should 
be advised of the new rating criteria, 
and should be advised to "give us all 
you've got" in regard to his claim.  
Appellant should particularly be 
advised that he may submit lay 
statements from witnesses to 
corroborate his accounts of having been 
directly involved in combat.  If it is 
indicated that there is additional 
evidence to be obtained, the parties 
responsible should undertake to obtain 
that evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.

2.  RO should submit requests to the 
United States Armed Services Center for 
Unit Research (USASCRUR) and any other 
appropriate agencies for information 
regarding the circumstances of the 
death of soldier Ronald M., 86th 
Maintenance Battalion, in June or July 
1970.  Responses from the agency, even 
if negative, should be associated with 
the file.  Other reported attacks on 
his units should be researched for 
historical verification, as indicated.  
If more specific information is needed 
from the appellant, such information 
should be requested.

3.  If any of appellant's claimed 
stressors are verified in the 
development of the claim, appellant 
should be afforded a VA psychiatric 
examination to determine whether 
appellant's PTSD may be diagnosed on 
the basis of the verified stressor.  
The examiner should have the claims 
file available for review.  The 
examiner should record his findings in 
accordance with the terminology of the 
rating schedule, and should express a 
medical opinion as to whether it is at 
least as likely as not that appellant's 
PTSD was related to military service.  
If the examiner cannot answer the 
question of causation without resorting 
to speculation, he should so state.

4.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection of PTSD.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
SSOC should include the new rating criteria and a discussion 
of their application to this claim.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



